212 S.W.3d 168 (2007)
STATE of Missouri, Respondent,
v.
Don Perry BEARD, Appellant.
No. ED 86941.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Stephanie L. Wan, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Don Beard ("Appellant") was convicted by a jury in the Circuit Court of the City of St. Louis on charges of Attempted Child Molestation (Count I), Attempt to Commit Victim Tampering (Count II), and Attempt to Commit Witness Tampering (Count III). Appellant challenges the sufficiency of the evidence used to convict him on Count I, trial court error for failure to sustain his Motion for Judgment of Acquittal on Count III, and instructional error. After the trial, the State dismissed Count III, the court entered a judgment of acquittal on Count III, and sentenced Appellant on the remaining two counts. This appeal follows.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).